                         UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


 IN RE:                                        )   Case No. 19-52510-amk
                                               )
                                               )   JUDGE ALAN M. KOSCHIK
 2265 ENTERPRISE EAST, LLC,                    )
                                               )   JAMES P. BREEN’S OBJECTION TO
          Debtor.                              )   MOTION TO DISMISS/FOR RELIEF
                                               )   FROM STAY


       Now comes James P. Breen and hereby opposes Creditor Keystone Real Estate Lending

Fund, L.P.’s Motion to Dismiss and Alternative Motion for Relief from Stay (Dkt. No. 24). In

support of its Motion to Dismiss or for Relief from Stay, Creditor Keystone Real Estate Lending

Fund, L.P. (“Creditor”) urges that the instant petition constitutes bad faith, in part, based on the

Debtor’s inability to defend against foreclosure in Summit County Common Pleas Court Case No.

CV-2018-11-4911 (“State Court Action”). Yet, no adverse ruling has determined the State Court

Action. On the contrary, Debtor has sound defenses in the State Court Action, which have been

articulated to the Court as follows:

    1. In late August 2018, 2265 Enterprise East, LLC (“Debtor”) requested modification of its

        November 2017 $1,224,000.00 loan (“Loan”) from Creditor Keystone Real Estate

        Lending Fund, L.P. (“Creditor”), secured by the real property and rents of 2265 East

        Enterprise Parkway, Twinsburg, Ohio (“Property”).

    2. The Loan was interest only, $8,476.20 per month, scheduled to mature on June 1, 2019,

        with an Option to Extend until December 1, 2019; James P. Breen personally guaranteed

        enforcement costs and certain nonrecourse Loan carve-outs.




19-52510-amk       Doc 37     FILED 12/05/19       ENTERED 12/05/19 15:44:32           Page 1 of 4
   3. In response to Debtor’s request, Creditor sent Debtor documents including a Loan

      Modification Agreement, a Guarantor’s Consent and Waiver and a First Amendment to

      Mortgage (“Loan Modification”), the purpose of the Loan Modification was to provide

      Debtor with breathing room by rolling delinquent interest payments into the principal.

   4. Debtor executed the Loan Modification papers on October 11, 2018, without alteration,

      and delivered the documents to Creditor’s counsel Raines Feldman LLP in Los Angeles,

      California by Federal Express overnight delivery.

   5. Between October 2018 and November 30, 2018 (when the state court action was filed),

      the parties disagreed regarding the amount that would be rolled into the principal under

      the Loan Modification, i.e. Creditor’s imposition of penalties including late fees

      ($6,182.94 through November 2018) and default interest ($238.00/day).

   6. At all times between October 11, 2018 and November 30, 2018, Debtor believed the Loan

      Modification cured its default and offered to pay the sum of $61,358.22 on November 17,

      2018.

   7. The outstanding balance due Creditor on November 17, 2018 was $49,448.61, including

      late fees and default interest.

   8. Creditor failed to compromise with Debtor over $25,000 in late fees and default interest

      in October 2018 and now seeks approximately $180,000 in default interest ($89,671.60

      through December 5, 2019), late fees ($57,263.78), and enforcement costs ($32,473.28).

   9. In refusing to accept the Debtor’s offer to pay $61,358.22 and filing for foreclosure relief

      on November 30, 2018, Creditor failed to mitigate its damages.




19-52510-amk     Doc 37     FILED 12/05/19       ENTERED 12/05/19 15:44:32           Page 2 of 4
   10. In failing to honor the Loan Modification and denying receiving the Loan Modification

      partially executed by Debtor, Creditor acted in bad faith and should be estopped from

      recovering excessive fees and default interest.

   11. Creditor devalued the Property and eliminated its income stream when it antagonized the

      Property’s sole tenant by rejecting terms customarily included in lease renewals, killing

      the deal, injuring debtor and further increasing its own damages.

   12. The Property remains untenanted and the Creditor has not expended funds for Property

      operations and maintenance, including utilities.

   13. The undersigned entered the State Court Action post-discovery dispute, Debtor’s two

      previous counsel’s firms having dissolved and withdrawn from representation, and the

      undersigned engaged Debtor to produce discovery documents.


                                           Respectfully submitted,

                                           _/s/Christina C. Tizzano________
                                           Christina C. Tizzano (0090138)
                                           Chilcote Law Firm LLP
                                           12434 Cedar Road, Suite 7
                                           Cleveland Heights, Ohio 44106
                                           Tel: (216) 795-4117
                                           Fax: (216) 795-4245
                                           christina.tizzano@chilcotelaw.com

                                           Attorney for James P. Breen




19-52510-amk    Doc 37     FILED 12/05/19       ENTERED 12/05/19 15:44:32         Page 3 of 4
                                CERTIFICATE OF SERVICE

      I hereby certify that an accurate and true copy of the foregoing Objection to Motion to
Dismiss/for Relief from Stay was submitted to the court’s electronic filing system this 5th day of
December, 2019, and the will be served according to such system’s electronic delivery.




                                             Respectfully submitted,

                                             _/s/Christina C. Tizzano________
                                             Christina C. Tizzano (0090138)

                                             Attorney for James P. Breen




19-52510-amk      Doc 37     FILED 12/05/19      ENTERED 12/05/19 15:44:32           Page 4 of 4
